Bboyees, C. J.
The accused, was tried for the offense of rape and convicted of an assault with intent to rape. His motion for a new trial was overruled, and this judgment was affirmed by this court on December 9, 1924 (33 Ga. App. 153, 126 S. E. 154). On certiorari the judgment of this court was reversed on June 20, 1925, the Supreme Court holding, in effect, that the evidence for the State, if credible, demanded a finding that the offense of rape had been committed, and that there was no evidence authorizing the verdict returned. 160 Ga. 513. In view of that ruling, it is hereby ordered that the former judgment of this court in this case be vacated; and the judgment of the trial court is reversed on the ground that the verdict was unauthorized under the law and the evidence.

Judgment reversed.


Luke and Bloodworth, JJ., eoneur.